Motion by petitioner to dismiss petition for discretionary review and petition for writ of certiorari with prejudice allowed 5 February 2003. Notice of appeal by petitioner pursuant to G.S. 7A-30 (substantial constitutional question) dismissed as moot 5 February 2003. *679Petition by petitioner for discretionary review pursuant to G.S. 7A-31 dismissed as moot 5 February 2003. Petition by petitioner for writ of certiorari to review the decision of the North Carolina Court of Appeals dismissed as moot 5 February 2003. Motion by petitioner to amend notice of appeal, petition for discretionary review, and petition for writ of certiorari dismissed as moot 6 February 2003.